Citation Nr: 0503107	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-22 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
defective hearing.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

4.  Entitlement to an increased evaluation for gunshot wound 
of the right hip with injury to Muscle Group XVII, currently 
evaluated as 20 percent disabling.

5.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1972.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.

The RO denied the veteran's claim for service connection for 
tinnitus and defective hearing in a rating action in May 
1989; a timely appeal was not filed therefrom.  

Service connection is also in effect for malaria, rated as 
noncompensably disabling.  The rating assigned for the 
veteran's gunshot wound to the right buttock has been rated 
as 20 percent disabling since 1975.  

The RO increased the rating assigned for the veteran's PTSD 
from 30 to 50 percent during the course of the current 
appeal; since that is not the maximum assignable, the issue 
remains on appeal.  AB v. Brown, 6 Vet, App. 35 (1993).

The RO found, in essence, that new and material evidence had 
been submitted to reopen the veteran's previously finally 
denied claims with regard to defective hearing and tinnitus, 
and then denied the claim on the substantive merits.  

In this regard, the Board notes that, in accordance with the 
United States Court of Appeals for Veterans Claims (the 
Court) ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim. See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claims 
of service connection for defective hearing and tinnitus.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2003).
 


FINDINGS OF FACT

1.  Adequate development of the evidence has been 
accomplished so as to support an equitable resolution of the 
current appellate issues.

2.  The RO denied the veteran's claim for service connection 
for defective hearing and tinnitus in 1989; a timely appeal 
was not taken therefrom.

3.  Additional evidence which has been submitted since the 
final 1989 RO denial of the claim of service connection for 
defective hearing and tinnitus, bears directly and 
substantially on the specific matter and is so significant 
that it must be considered in order to fairly decide the 
merits of the claims.

4.  The veteran demonstrated some progressive hearing loss in 
service which must be reasonably attributed to combat-related 
noise exposure; since then, he has had an ongoing chronic 
pattern of hearing loss consistent with noise exposure. 

5.  The veteran's tinnitus cannot now be reasonably 
dissociated from his in-service noise exposure and/or 
service-connected disability.

6.  Recent evidence of record reflects that the veteran's 
PTSD results in significant occupational impairment and 
severe social impairment; however his PTSD alone does not now 
result in total occupational and social impairment.

7.  The veteran sustained a high-velocity, "massive", SFW to 
his right buttock while engaged in combat during Vietnam.

8.  There was moderately-severe injury to Muscle Group XVII, 
requiring debridement of the wound site during a lengthy 
hospitalization following the incident; and as a consequence 
of that SFW, the veteran still has a somewhat painful and 
tender to touch residual scar, with loss of subcutaneous 
tissue; but there are no objective clinical indications of 
any associated neurologic or muscular problems, otherwise.

9  The veteran's service-connected disabilities, in and of 
themelves, render him unable towork.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
claim for entitlement to service connection for defective 
hearing is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2003); 38 C.F.R. § 3.156 (2003).

2.  Defective hearing was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 
3.303, 3.304, 3.385 (2003).

3.  New and material evidence has been submitted and the 
claim for entitlement to service connection for tinnitus is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

4.  Tinnitus was incurred as a result of service and/or is 
due to service-connected disability.  38 U.S.C.A. §§ 1110, 
1154, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.385, 3.310 (2003).

5.  The criteria for an evaluation of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2003); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2003).

6.  The criteria are met for a 40 percent rating for 
residuals of the SFW to the right buttock.  38 U.S.C.A. §§ 
1155, 5107 (West 2003); §§ 4.7, 4.14, 4.40, 4.55, 4.56, 4.73, 
Diagnostic Code 5317 (2003).

7.  The schedular criteria for a TDIU are met.  38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claims.  The Board is satisfied that 
adequate development has taken place and there is a sound 
evidentiary basis for resolution of this issues at present 
without detriment to the due process rights of the veteran.

Service Connection 
Criteria

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to 
the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  Id.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the United States Court of 
Appeals for Veterans Claim's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may be 
granted if the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 26 decibels or greater; 
or the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Although the veteran is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  However, anyone is 
able to make observations as to what they saw or experienced 
themselves.

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a), 3.304.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Defective Hearing and Tinnitus
Factual Background 

On entrance into service, the veteran reported no history of 
hearing problems or tinnitus.  On audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
5
0
-5
LEFT
0
-10
5
5
5

At 6,000 Hertz, decibel loss was 5 in the right ear and -5 in 
the left ear. 

On examination in October 1969, audiological evaluation 
showed pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
20
25
25
LEFT
35
20
20
10
20

At 6,000 Hertz, decibel loss was 40 in the right ear and 15 
in the left ear.

His service records show that after he sustained a gunshot 
wound to the right buttock as a result of sniper fire in the 
Ashau Valley in early 1969, and had had ongoing care, he 
developed malaria symptoms and underwent a regimen of anti-
malarial treatment.  

On the veteran's separation examination in March 1972, high 
frequency hearing loss was diagnosed in the left ear.  
[emphasis added].

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
10
20
LEFT
20
15
20
15
15

At 6,000 Hertz, decibel loss was 20 in the right ear and 50 
in the left ear.

On VA examination in 1975, an audiometric test was not 
undertaken.

The veteran filed his initial claim for hearing loss and 
tinnitus in 1989.  

On VA examination in 1989, the veteran reported that he had 
tinnitus which would come and go sometimes.  He said he had 
been exposed to gunfire in service on several occasions 
during none of which had hearing protection been worn. 

On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
15
LEFT
15
15
10
5
10

At 6,000 Hertz, decibel loss was 50 in the right ear and 55 
in the left ear; at 8,000 hertz, decibel loss was 55 in the 
right ear, and 35 in the left ear.  Speech discrimination was 
100 percent in the right ear and 96 percent in the left ear.  

Ongoing clinical reports are in the file showing that the 
veteran complained of itching in his ears, diagnosed as 
otitis, and had reported occasional hearing loss as well as 
ringing in both ears in the early 1990's.  The symptoms were 
thought to be due to acoustic trauma or ear infection.

On VA examination in June 1996, he said he had had increased 
tinnitus since the 1989 examination and some balance 
problems.  High frequency hearing also was noted.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
10
LEFT
20
15
15
15
25

At 6,000 Hertz, decibel loss was 55 in the right ear and 45 
in the left ear; at 8,000 hertz, decibel loss was 65 in the 
right ear, and 50 in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 100 percent in the left ear.

On special ear and audiometric evaluation for VA in late 
2003, the examiner noted that the veteran had borderline 
hearing loss in the 250-3,000 Hertz levels, with moderate 
loss in the higher frequencies.  

Tinnitus was noted between 3,000 and 4,000 Hertz.  Raw test 
scores are in the file reflecting essentially the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
50
LEFT
25
20
25
20
50

At 6,000 Hertz, decibel loss was 55 in both ears; at 8,000 
Hertz, decibel loss was 55 in the left ear and 75 in the 
right ear.  Speech discrimination was 96 percent bilaterally.

The veteran has testified that he was exposed to considerable 
noise while in combat and that he had had hearing and 
tinnitus problems ever since to one degree or another.

On VA examination in March 2004, on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
10
40
LEFT
15
15
15
15
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.  
His tinnitus was described as constant.  The examiner felt 
that there was no evidence that his hearing and tinnitus 
problems were due to noise exposure in service since the 
first sign of compensable loss was some 17 years after 
service. 

Analysis

The Board has reviewed the evidence of record in this matter 
in association with the history of the veteran's exposure to 
loud noise as a Marine in combat in Vietnam.  There is no 
sign of any pre-service hearing loss or tinnitus.  After 
exposure to gunfire, the Board notes that while his hearing 
loss was not compensable by VA standards, he demonstrated 
clear-cut evidence of the onset of [particularly high 
frequency] hearing impairment both during and at separation 
from service.  This loss is entirely consistent with both the 
circumstances of his service and exposure to loud noises.

The veteran has continued to reflect that consistent pattern 
of hearing loss ever since, first at only the higher 
frequencies and now more across-the board at other frequency 
levels.  Again, this is consistent with a pattern of noise-
induced sensorineural hearing loss.

As for his tinnitus, it may be due to the exposure to 
gunfire, or it may be due to his service-connected hearing 
loss, or for that matter, it may conceivably be due to anti-
malarial drugs [he has service connection for malaria].  In 
any of these instances, it would make no difference, as in 
any case, the current constant tinnitus is reasonably the 
result of his active service and/or service connected 
disabilities.

Admittedly, the evidence is not entirely unequivocal and 
there are mildly differing opinions.  One VA examiner has 
hypothesized that the evidence is not definitive enough for 
such a conclusion, but this opinion is neither compelling nor 
entirely persuasive when placed alongside the aggregate 
evidence of record.

The Board finds that there is an ample basis for weighing the 
relative merits of the arguments on both sides.  The Board 
concludes that competent evidence, viewed objectively, is at 
least in relative equipoise on the question of whether the 
veteran's bilateral sensorineural hearing loss and tinnitus 
are linked to military service and/or the circumstances of 
such service and/or are not dissociable from one or more of 
his service-connected disabilities.  Struck v. Brown, 9 Vet. 
App. 145, 155 (1996); Owens v. Brown, op. cit.  In summary, 
the evidence is entirely adequate to support the medical 
nexus linking the disabilities to service, and service 
connection is warranted.


Increased Ratings
General Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

PTSD
Criteria

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2003), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.  Criteria are 
otherwise in effect for evaluations of 30 and 10 percent.

Factual background

Service and post-service documentation is of record for 
comparison.  The veteran has had significant problems with 
his Vietnam memories for many years.

On VA examination in 1995, the veteran was noted to be unable 
to restrain himself from verbal outburst so as to be able to 
respond to questions.  He had been having more nightmares, 
flashbacks and was more tense and irritable.  He would only 
get about 2 hour sleep a night and after combat dreams, would 
awaken with heart pounding.  He rarely went outside of his 
home by himself and he flashed back to the jungle and various 
combat scenes.  He had many intrusive recollections, and was 
unable to watch Vietnam movies.  Unexpected noise would cause 
him to go to cover and unexpected touch would cause him to 
punch the toucher.  The examiner felt his Global Assessment 
of Functioning (GAF) score was 20. 

Since then, the veteran has been seen regularly for PTSD 
care, counseling and medications.  There has been some 
modicum of improvement although records show exacerbations of 
anger, nightmares, etc.  He has had some increased symptoms 
with the onset of Middle East war efforts.

Social Security Administration (SSA) records are in the file.  
Due to the aggregate of disabilities,  including his back, 
PTSD and other problems, he had been found to be 
unemployable.

Clinical reports show that he had been given a variety of 
medications for his depression and other symptoms including 
sleep disorders and anger.

On VA examination and survey undertaken in 2001, the veteran 
was reportedly separated but not divorced from his spouse.  
He said that medication had helped his paranoia and dreams.  
He had sleep disruptions, and he had stopped working as a 
trucker and was getting SSA benefits.  There had been some 
legal or community problems involving persons in the 
community, the details of which were not clear.  The veteran 
said he was totally isolated and would watch television and 
read.  He was moderately agitated in his speech.  Mood was 
sad and there was some lability.  He had constricted range of 
responsiveness, and he admitted to homicidal or suicidal 
ideations but had no real action plans.  GAF was felt to be 
40. 

Analysis

There is a great deal of cogent and substantial evidence in 
this case upon which to assess the veteran's current social 
and industrial capacities as impacted by his PTSD.   

From the outset, the Board notes the veteran's industrial 
history and his long-time job driving trucks and doing some 
police work is no longer possible, in great part due to his 
back and other painful complaints, but also because of his 
memory and concentration problems.  The job was also impacted 
by his hearing loss and tinnitus, both of which are also 
service-connected, and his right hip problem.  [See TDIU 
below].  

However, that his PTSD did have impact is a fact with which 
everyone seems to agree.  The pending appellate issue at 
hand, however, is in this part, limited to an appropriate 
rating for his PTSD alone.

The Board is aware that the criteria of Diagnostic Code 9411 
do not include specific words like "moderate" or "severe," 
but the Board finds that the degree of the veteran's 
disability resembles at least the criteria for a 50 percent 
evaluation because of a restricted affect, mood disturbances, 
and difficulty in establishing social relationships.  And 
there has been some improvement in the past decade with his 
GAF going from an utter dismal 20 to a significantly limited 
but somewhat more functional 40.  Nonetheless, the GAF of 40 
is but one token of his current disability picture, and the 
remainder in the aggregate shows no more than a modicum of 
ability to function.

The Board also notes that the veteran's social impairment 
goes beyond mere "difficulty"; he has been shown to be almost 
completely socially isolated and inclined to avoid situations 
that might trigger unpleasant recollections.  He is 
apparently now better able to control himself when he 
remembers Vietnam in a clinical setting, but this is only 
with a lot of therapy and considerable potent medication.  
Indeed, the Board finds that the veteran is unable to 
establish and maintain effective relationships.  This finding 
can provide a basis for a 70 percent evaluation under 
Diagnostic Code 9411.  

Rather, the veteran's disability picture falls somewhere 
between that contemplated by a 50 percent evaluation and the 
criteria for a 70 percent evaluation, and after resolving all 
doubt in the veteran's favor, the Board concludes that a 70 
percent evaluation is appropriate for his service-connected 
PTSD.  To that extent, the appeal is granted.

Gunshot wound of the right hip with injury to Muscle Group 
XVII
Criteria

SFWs are evaluated on the basis of muscle injury and are 
characterized as "slight, moderate, moderately severe, and 
severe," depending on the type of injury initially sustained, 
the history of the injury and the veteran's complaints, and 
the objective clinical findings during examinations.  38 
C.F.R. § 4.56.

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each muscle 
group affected.  38 C.F.R. § 4.56(b).

A moderately severe muscle injury requires a through-and- 
through or deep penetrating wound by either a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  Other factors considered are 
whether there is evidence of hospitalization for a prolonged 
period for treatment of the wound, and a record of consistent 
complaints of cardinal signs and symptoms of muscle 
disability (e.g., loss of power, weakness, a lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement), and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, consider entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; and tests of strength and 
endurance compared with sound side; and other demonstrative 
positive evidence of impairment.  38 C.F.R. § 4.56(b), (c), & 
(d)(3).

Comparatively, a higher rating for a severe muscle injury 
requires a through-and-through or deep penetrating wound due 
to a high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, with intramuscular binding and 
scarring.  There should also be evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, and a record of consistent complaints of cardinal 
signs and symptoms of muscle disability, but one that is 
worse than those shown for moderately severe muscle injuries; 
and, if present, evidence of inability to keep up with work 
requirements.  Objectively, consider whether there are 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
wound area; and the muscles swell and harden abnormally in 
contraction.  Also consider tests of strength, endurance, or 
coordinated movements in comparison to the corresponding 
muscles of the uninjured side, which may indicate severe 
impairment of function.  As well, X-ray evidence of minute 
multiple scattered foreign bodies indicates intramuscular 
trauma and explosive effect of the missile, and there may be 
adhesion of scars to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle.  There may also be diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests, visible or measurable atrophy, 
adaptive contraction of an opposing group of muscles, atrophy 
of muscle groups not in the track of the missile, or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(a), (b), (c), & 
(d)(4).

Factual Background and Analysis

The veteran's service medical records show that he sustained 
a high-velocity SFW, requiring debridement of the wound site, 
and there was evidence of retained metallic foreign bodies.  
The missile entered the right gluteus maximus at the iliac 
crest and exited at the gluteal fold.  There was what was 
described in the clinical record as "massive" soft tissue 
injury necessitating that the wound be laid wide open and 
packed with sterile Betadine gauze after adequate debridement 
to viable tissue.  Several pints of blood were required for 
transfusions during the multiple operative procedures on 
February 1969.  Recurrent cleaning of the wound and ongoing 
care lasted for some time.  Pain was a component of the 
injury from the start although it was not entirely clear, 
after the initial wound healed, as to the exact source of the 
pain.

Ongoing clinical reports have shown that the veteran has 
continued to have problems with the right hip with pain.  

On VA examination in 1975, there was a 4 1/2" scar over the 
right buttock without neurological deficit.  He complained of 
flash-like pains around the area of the wound and radiating 
down the right lower extremity.  

The 20 percent rating now assigned has been in effect since 
November 1975.

On VA examination in 1991, the veteran complained of loss of 
muscle mass in the right buttock.  He had complaints of 
ongoing right hip pain as well.  The wound area was well 
healed and extended from the posterior aspect of the crest of 
the right hip down to the lower portion of the buttock.  
Palpation was somewhat tender and it was felt that there 
might be very minimal atrophy of the right buttock associated 
with the wound.  Pin prick testing showed patchy signs of 
hypoesthesia and there were some complaints of pain on 
movements although the examiner felt that there was some 
functional overlay in this complaint.

On VA examination in 1993, there was no limitation of right 
hip motion.  Muscle strength was good and there was no 
atrophy.  The scar was well healed, at midline of the right 
buttock; it was somewhat hypertrophic and tender.  

On VA examination in 2001, it was noted that he had developed 
back complaints in the early 1990's and his work as a truck 
driver had been hindered thereby.  On examination, there was 
no significant motion limitation due to the right hip wound.  
The examiner opined that his back complaints, including back 
osteoarthritis, were unrelated to that wound.  Recent studies 
reportedly showed retained fragments.

Analysis
 
After a comprehensive review and additional comparison of the 
veteran's service records with the results of his more recent 
VA compensation examinations and clinical records, and with 
the benefit of hindsight, the Board finds that his muscle 
disability involving his gluteus maximus (as indicated by his 
SMRs) most closely than not approximates a 40 percent rating 
for a moderately-severe muscle injury to Muscle Group XVII 
under 38 C.F.R. § 4.73, Diagnostic Code 5317.   

However, the medical and other evidence of record does not 
show the veteran is entitled to a rating higher than 40 
percent.  His SFW is from a high velocity missile, he was 
hospitalized for some time, he had retained metallic foreign 
bodies, and his scar is somewhat painful and tender to the 
touch; yet several objective clinical findings necessary for 
a rating higher than 40 percent are not shown.  A rating 
higher than 40 percent requires objective indications of a 
severe muscle injury.  And there is no evidence of the 
characteristic ragged, depressed and adherent scars 
indicating wide damage to muscle groups in the missile track, 
or muscles that swell and harden abnormally in contraction.  
There also is no X-ray evidence of such foreign bodies as 
would reflect muscular trauma and explosive effect of the 
missile.  And there are no signs of adhesion of scars, no 
evidence of visible or measurable atrophy, not significant 
atrophy of muscle or other more severe symptoms.  38 C.F.R. § 
4.56(a), (b), (c), & (d)(4).  Therefore, while admittedly the 
veteran's injury was moderately severe, the evidence simply 
does not show findings indicative of a severe muscle injury 
and accordingly, an evaluation no greater than 40 percent 
rating under DC 5317.  No other Code would be equally 
applicable.

Additionally, there are no other findings, not already 
contemplated by Code 5317, which would warrant a separate or 
higher rating.  The veteran's residual scar, as indicated by 
the results of recent evaluations, is not so significant as 
to cause muscular or neurological problems; the scar also has 
no drainage and is not disfigured. 38 C.F.R. §§ 4.118, Codes 
7803, 7804 and 7805.

Similarly, there are no additional bases for a higher rating 
under 38 C.F.R. § 4.40. (If the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination-assuming 
these factors are not already contemplated by the governing 
rating criteria.)  See also DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995). 38 C.F.R. §§ 4.40, 4.45 and 4.59 do not apply 
in this case because the veteran does not have a shell 
fragment injury to a joint or arthritis, but rather an injury 
to his right gluteus maximus muscle.

Therefore, as the veteran's SFW residuals most closely 
approximate a moderately severe muscle injury corresponding 
to a 40 percent rating under Diagnostic Code 5317, the claim 
is granted to this extent.

Extraschedular Consideration

Finally, as indicated above, the Board has based its decision 
in this case upon the applicable provisions of the VA's 
Schedule for Rating Disabilities.   

The veteran has submitted no evidence showing that his 
service-connected PTSD and shell fragment wound residuals 
have interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2003), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).''

TDIU
Criteria

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2003).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2003).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances. Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2003).  

Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra- 
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

Factual Background and Analysis

The veteran has work experience as a trucker and has also 
done police work in the remote past.  He is no longer working 
and is in receipt of SSA benefits on the basis of disability 
to include all of his service-connected problems as well as 
his back disability.

Even without the assignment of schedular ratings for the 
newly service connected defective hearing and tinnitus, the 
Board finds that the aggregate of the veteran's service-
connected disabilities, his PTSD (rated as 70 percent 
disabling), his right hip problems (rated as 40 percent 
disabling), his malaria (rated as 0 percent disabling); and 
the yet unrated hearing and tinnitus disabilities, not only 
fulfill the schedular criteria for a TDIU, but factually, 
they clearly combine to reasonably render him unable to 
obtain or retain employment.  A TDIU is warranted. 


ORDER

New and material evidence has been submitted to reopen the 
claims for service connection for defective hearing and 
tinnitus.

Service connection for bilateral defective hearing and 
tinnitus is allowed.

A 70 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

A 40 percent rating for the residuals of the SFW to the right 
buttock, is granted subject to the laws and regulations 
governing the payment of VA compensation.

A TDIU is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


